McCALEB, Justice
(concurring).
I agree that the so-called second motion to dismiss the appeal is without merit but it is my view that the motion should not even be considered by the Court. The judgment overruling the first motion, which has long since become final, operates, in my opinion, as a bar to any further efforts to have the appeal dismissed. Actually, the so-called second motion to dismiss is nothing more than an attempt to have this Court reconsider its previous decision. This cannot be done, as Section 4 of Rule 12 of the Rules of this Court provides that an application for rehearing will not be considered (even though filed timely) when the judgment of this Court has merely overruled a motion to dismiss an appeal.